Citation Nr: 1439146	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  09-05 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for psychiatric disability.

2.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1974 to November 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a hearing before the undersigned in August 2010, and a copy of the hearing transcript is of record.

In December 2010, the Board remanded the claims for service connection for migraine headaches and anxiety disorder.

The issue of service connection for migraine headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A psychiatric disorder, diagnosed as anxiety disorder, did not have its onset during service, did not manifest in the first year following the Veteran's discharge from service, and is not etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for psychiatric disability, to include an anxiety disorder, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Pursuant to 38 U.S.C.A. §§ 5103 and 5103A (West 2002), VA has certain notice and assistance obligations with respect to claims seeking VA benefits.  See also  38 C.F.R. § 3.159 (2012).  

An October 2006 letter complied with VA's duty to notify the Veteran with regards to the service connection issue addressed herein.  This letter was issued prior to the adverse VA determination from which this appeal originates.

As to VA's duty to assist the Veteran, all pertinent records mentioned by the Veteran or apparent from the record have been obtained.  With respect to any obligation to obtain a medical opinion, the record shows that the Veteran was examined in connection with his appeal in February 2011.  From the Board's review of the examination report, the examination was inadequate, and neither the Veteran nor his representative contends otherwise.

In sum, VA's duty to notify and assist under the VCAA has been satisfied.  The Veteran has had ample opportunity to participate in the development of his claim.  See Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011) (citing Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that any error depriving a claimant of "a meaningful opportunity to participate effectively in the processing of his or her claim...must be considered prejudicial.")).  Accordingly, the Board may proceed with appellate review.

II.  Service connection for psychiatric disability

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Certain chronic diseases (including psychoses), may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time following discharge from service (one year for psychoses).  38 U.S.C.A. 
§§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  The record shows that the Veteran has not been diagnosed at any point with a psychosis as defined by regulation.  See 38 C.F.R. § 3.384 (2013).  Accordingly, this disorder is not a "chronic disease" listed under 38 C.F.R. § 3.309(a), and neither presumptive service connection nor service connection based on continuity of symptomatology are for application.  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  

To substantiate a claim of service connection, there must be evidence of: a current disability, incurrence or aggravation of a disease or injury in service, and a nexus between the claimed disability and the disease or injury in service.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran asserts that his anxiety disorder began in service after a July 1975 motor vehicle accident (MVA).  In his February 2009 formal appeal, he stated that soon after the MVA he started to become anxious, lost sleep and his personality seemed to change.

The Veteran's STRs are silent as to psychiatric complaints, treatment, or diagnoses.  The Veteran denied a history of depression or excessive worry or nervous trouble of any sort on September 1977 separation examination, and psychiatric evaluation was normal.

Post-service, the Veteran sought treatment for drug dependence in October 1991.   On Mental Status Examination, the Veteran displayed no abnormal mannerisms and had an appropriate affect with no threats of violence or verbalization of depression.  The Veteran had no abnormal thought content.  The Veteran was admitted to treatment.  During the course of treatment, the Veteran had nightmares about using drugs.  The Veteran was given a psychology consult, which revealed an individual who was impulsive and has poor behavioral controls, as well as a lack of frustration tolerance.  Symptomatically, he appeared to be experiencing mild anxiety, but was not expressing any significant emotional stress.  The Veteran was discharged from treatment in December 1991.

During an April 2006 mental health consult, the Veteran stated that he had recently been stressed, not sleeping, and had recurrent headaches.  He reported that much of his concern related to the fact that he had frequent pain, and felt that a MVA several years ago contributed significantly to this.  He described an extensive history of heavy drinking until October 1991, at which time he went into treatment and had been sober ever since that time.  The impression was anxiety and depression.  

At the Veteran's August 2010 hearing, he testified that he first sought psychiatric treatment in 2003.  He testified that he did not have any problem with a fear of driving or anxiety when he was in the military between the time of the MVA and the time of his discharge.  He stated that the doctor that was treating him for his anxiety told him that it stemmed back to the first MVA. 

During his February 2011 VA examination, the Veteran reported that he was in a MVA in 1975 when the driver fell asleep.  The car hit the median and flipped.  The Veteran was thrown from the car and was in the hospital for about a week.  He says that from that time on things had never been the same.  He was hoping to stay in the Army but he could not due to an arm injury he sustained in the accident.  He believed that he got depressed thinking about the accident and began to drink and use drugs to try to feel better.  In 2002, he was in another MVA in which he and his wife had to be cut out of the truck and were treated overnight in the hospital.  He no longer drives except a short distance to go to work.  He denied difficulty driving prior to the second MVA.

The examiner diagnosed anxiety disorder NOS.  Upon review of the claims file, the examiner opined that the anxiety disorder NOS was less likely as not (less than 50/50 probability) incurred in or aggravated by service or any incident in service.  The examiner reasoned that the discharge summary from substance abuse treatment in 1991 did not mention an MVA in service.  There was a note in the summary that the Veteran wanted a referral to the PTSD program because of nightmares about using drugs.  During this exam he noted that he did not start thinking about the 1975 MVA until 3 years after discharge.  He reported thinking about the accident at that time because he missed the military environment and regretted having been unable to re-enlist due to his shoulder injury from the MVA.  He did not mention anxiety or anxiety symptoms related to the MVA at that time.  By his report, symptoms of anxiety disorder NOS began after the 2002 MVA that triggered memories of the previous accident.  It was after the 2002 MVA that nightmares and avoidance (of driving) began.  Therefore it was concluded that the currently diagnosed anxiety disorder NOS began in 2002 due to a second MVA that occurred 27 years after discharge.  Although the 2 accidents became associated in his mind, it is unlikely that the current symptoms would have begun without the precipitant of the 2002 MVA.

The Veteran has also submitted lay statements from a fellow service member, his mother, and his sister regarding the 1975 MVA and his subsequent symptoms.  His fellow service member stated that the Veteran was in a MVA in 1975 and suffered a shoulder injury.  His sister stated that, for a while after the accident, it was difficult for the Veteran to ride in a car with her without having flashbacks.  She believed he has symptoms of PTSD and appears depressed and sad at times.  His mother stated that she feels the accident caused him to change because he was once the life of the family, he now paces the floor and appears anxious, tense, and irritable.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder.  As noted, an acquired psychiatric disorder was not present in service.  While the Veteran indicate that he began to become anxious after the 1975 MVA, there is no indication of any diagnosis of a psychiatric disorder during service and no indication that the Veteran sought treatment for such during service.  Significantly, the Board observes that the Veteran specifically denied that he had depression, worry, or nervous problems at the time of his separation from service.  In the same manner, the Veteran did not mention his military service as being the cause of his psychiatric problems when obtaining VA treatment.  Further, there is no nexus or link from any healthcare professional linking an acquired psychiatric disorder and the Veteran's active service.

In this case, the only evidence which purports to relate the Veteran's current psychiatric disorder to his military service consists of lay statements from the Veteran, his mother, and his sister.  Although laypersons are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making definitive clinical diagnoses based on knowledge of psychiatry and the etiology of psychiatric disorders.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  While the Veteran can describe what he experiences, he is not able to provide competent evidence as to the etiology of his psychiatric disability.  Providing such an opinion requires medical expertise in the causes of psychiatric disorders.  The Veteran, his mother, and his sister have no such expertise.  See Jandreau, supra; see also 38 C.F.R. § 3.159 (a)(1) (2013).

A review of the evidence has revealed that an acquired psychiatric disorder did not have its onset during the Veteran's active service and was not caused by his active service.  As the preponderance of evidence is unfavorable to his claim, the Board must deny his appeal as to entitlement to service connection for an acquired psychiatric disorder.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for psychiatric disability is denied.


REMAND

Pertinent to the Veteran's claim for service connection for migraine headaches, the Board notes that every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  To rebut the presumption of soundness, the evidence must clearly and unmistakably show that the disorder at issue pre-existed entry into service and that the disorder did not undergo aggravation in or as a result of service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b.T

The Veteran argues that, while he had headaches prior to service, his headaches worsened in severity after an in-service MVA in July 1975.

STRs indicate that, on September 1974 entry examination, the Veteran reported a history of frequent or severe headaches.  A November 1974 STR notes that the Veteran reported a one year history of occasional dull headaches which occur when watching TV.  In January 1976, the Veteran presented with complaints of headaches for the past week and stated that he had the same type of headache before entering the army.  In May 1976, the Veteran complained of headaches and blurry vision for the past week.  On September 1977 separation examination, the Veteran did not report a history of frequent or severe headaches. 

Pursuant to the previous Board remand, the Veteran was afforded a VA examination in January 2011.  The examiner specifically noted the abovementioned STRs and opined that the Veteran's headaches are less likely as not caused by or a result of the in-service car accident.  The examiner reasoned that the car accident documented in the service records resulted in a left shoulder injury; no headaches were documented.  At separation, there was no notation of headaches.  Primary care provider notes do not note headaches as an ongoing diagnosis, and the Veteran is not on headache specific medication.  

On this record, the Board finds that etiology of the current headaches must be clarified.  Given the above noted evidence, it is not clearly and unmistakably evident that a chronic headache disorder pre-existed the Veteran's entry into service. Even assuming the headaches pre-existed the Veteran's entry into service, the question remains, did such a disorder clearly and unmistakably undergo no aggravation as a result of the Veteran's period of active duty service?  Thus, the Board finds that another VA examination is necessary to resolve this claim on appeal.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. The Veteran's claims file, to include a complete copy of this REMAND, must be returned to the VA examiner who conducted the January 2011 examination, or to another examiner if that individual is unavailable. The examiner is requested to review the entire claims file, and to provide answers to the following questions (in reference to the January 2011 examination findings):

(a) Did any headache disability clearly and unmistakably (undebatably) preexist the Veteran's entry into active duty in November 2000?

(b) If so, was the preexisting disorder clearly and unmistakably (undebatably) not aggravated as a result of active duty service, specifically the July 1975 motor vehicle accident?  Or, was any increase in severity undebatably due to the natural progression of the disease?

(c) If any current headache disability did not preexist the Veteran's active duty in November 1974, was such condition at least as likely as not (a probability of 50 percent or more) incurred as a result of any active service?

All opinions must be accompanied by a detailed rationale in a typewritten report, especially with regard to any findings that the disability undebatably pre-existed military service or undebatably was not aggravated during service.

2.  Thereafter, determine whether any additional evidentiary development is warranted.  The claim must be readjudicated.  If the determination remains unfavorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


